 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   MASRESHA W. TAMENE,                        Case No.: 2:19-cv-00899-GMN-BNW
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING EQUIFAX INFORMATION
     ARVEST CENTRAL MORTGAGE CO.; SERVICES, LLC WITH PREJUDICE
21
     TOYOTA     MOTOR     CREDIT CORP.;
22   EQUIFAX INFORMATION SERVICES, LLC;
     and TRANS UNION LLC,
23
                    Defendants.
24

25

26

27

28   STIPULATION AND ORDER DISMISSING EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE -
     1
 1          PLEASE TAKE NOTICE that Plaintiff Masresha W. Tamene (“Plaintiff”) and Defendant
 2
     Equifax Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled
 3
     action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
 4
            There are no longer any issues in this matter between Plaintiff and Equifax to be determined
 5

 6   by the Court, and Equifax is the only remaining defendant. Plaintiff hereby stipulates that all of

 7   his claims and causes of action against Equifax, which were or could have been the subject matter
 8
     of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any party.
 9
            IT IS SO STIPULATED.
10          Dated December 23, 2019.
11    KNEPPER & CLARK LLC                               CLARK HILL PLLC
12
      /s/ Matthew I. Knepper                            /s/ Jeremy J. Thompson
13    Matthew I. Knepper, Esq., NBN 12796               Jeremy J. Thompson, Esq., NBN 12503
      Miles N. Clark, Esq., NBN 13848                   Email: jthompson@clarkhill.com
14    KNEPPER & CLARK LLC
15    Email: matthew.knepper@knepperclark.com           Counsel for Defendant
      Email: miles.clark@knepperclark.com               Equifax Information Services LLC
16
      HAINES & KRIEGER LLC
17    David H. Krieger, Esq., NBN 9086
18    Email: dkrieger@hainesandkrieger.com

19    Counsel for Plaintiff
                                                  ORDER
20           IT IS HEREBY ORDERED that the above Stipulation of Dismissal of Defendant Equifax
21    Information Services, LLC with prejudice, (ECF No. 47), is GRANTED.

22           IT IS FURTHER ORDERED that in light of the above, the Joint Motion to Extend Time, (ECF
      No. 46), is DENIED as moot.
23
             IT IS FURTHER ORDERED that the status conference currently set for January, 17, 2020, at
24
      8:00 A.M. in Courtroom 7D is VACATED.
25
             DATED this ____
                         23 day of December, 2019.
26
                                                            ________________________________
27                                                          Gloria M. Navarro, District Judge
                                                            United States District Court
28
     STIPULATION AND ORDER DISMISSING EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE -
     2
